DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 11/18/2022 is acknowledged.  Claims 1-18 are elected and will be examined.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing defining an opening and the optically transparent lens cover coupled to the housing and enclosing the opening defined by the housing, the light unit being disposed within the housing, the closed position in which the pair of movable light signature members are between the light unit and the optically transparent lens cover of Claim 1 lines 2-8, the one or more light-emitting devices of the one or more movable light signature members of Claim 2 lines 1-2, the one or more stationary light signature members disposed within the housing of Claim 3 lines 1-2, the one or more light-emitting devices of the one or more stationary light signature members of Claim 4 lines 1-2, the closed position in which the first and second movable light signature members are directly adjacent one another and between the light unit and the optically transparent lens cover and along the light projection path of the light unit of Claim 5 lines 3-6, the closed position in which the pair of movable light signature members are between a light unit of a vehicle light assembly and an optically transparent lens cover of Claim 10 lines 2-4, the closed position in which the first and second movable light signature members are directly adjacent one another and between the light unit and the optically transparent lens cover and along the light projection path of the one or more low beam unit and high beam unit of Claim 14 lines 3-7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 8-18 are objected to because of the following informalities:
Claim 8 line 3 “movable light signatures members” should be --movable light signature members--
Claim 9 line 3 “actuations mechanisms” should be --actuation mechanisms--
Claim 10 line 6 “position paced apart” should be --position spaced apart--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 14, lines 6-9 recite the limitations “and along the light projection path of one or more of a low beam unit and a high beam unit of the light unit open position spaced apart from each other and removed from the light projection path of the one or more of the low beam unit and the high beam unit of the light unit”.  It is unclear as to whether a limitation, part of a limitation, or other phrasing has been omitted from this claim language to relate the open position with the previous recitations referring to the first and second movable light signature members in the closed position.  For the purpose of examination, the examiner understands this limitation such that the first movable light signature member and the second movable light signature member are adapted to be moved vertically from the closed position directly adjacent to each other and between the light unit of the vehicle light assembly and the optically transparent lens cover of the vehicle light assembly and along a light projection path of one or more of a low beam unit and a high beam unit of the light unit to the open position spaced apart from each other and removed from the light projection path of the one or more of the low beam unit and the high beam unit of the light unit.  The applicant is encouraged to clarify in the claim language the intended movement of the first and second movable light signature members as relate to a light projection path of a low beam unit or high beam unit of the light unit consistent with the original disclosure.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2014/0063834).
With regards to Claim 1, Guan et al. discloses a vehicle light assembly, comprising: a housing defining an opening (see Figure 7; one of ordinary skill in the art would appreciate such a housing being disclosed by Guan et al.); a light unit [100] disposed within the housing (see paragraph 58 and Figures 5 and 7); a pair of moveable light signature members [200] disposed within the housing (see Figure 7), wherein the pair of moveable light signature members [200] are adapted to be moved from a closed position along a light projection path of the light unit [100] (see paragraphs 76 and 78 and Figure 6) to an open position spaced apart from each other and removed from the light projection path of the light unit [100] (see paragraph 77 and Figure 7).
Guan et al. does not explicitly disclose an optically transparent lens cover coupled to the housing and enclosing the opening defined by the housing, and the pair of moveable light signature members are adapted to be moved from a closed position directly adjacent to each other between the light unit and the optically transparent lens cover and along a light projection path of the light unit.  However, Guan et al. does disclose utilizing the vehicle light assembly as a vehicle head lamp (see Guan et al. paragraph 10), that the vehicle light assembly substantially includes a housing into which the light unit [100] and a pair of movable light signature members [200] are substantially disposed (see at least Guan et al. Figures 6 and 7), utilizing the light unit [100] and a pair of movable light signature members [200] to emit light to an exterior of the vehicle (see Guan et al. paragraphs 60 and 47), and the movement of the pair of movable light signature members [200] is facilitated by at least elements [213a] and [213b] and the guide grooves [215a,215b,215c,215d] (see Guan et al. paragraphs 82-84 and Figures 8 and 9), and when a sum of thicknesses of the pair of movable light signature members [200] are greater than a diameter of the light unit [100], the light unit [100] is concealed by the pair of movable light signature members [200] (see Guan et al. paragraphs 53 and 80 and Figure 10).  Furthermore, optically transparent lens covers coupled to housings of vehicular headlamps are known in the art.  Therefore, one of ordinary skill in the art would be able to utilize an optically transparent lens cover coupled to the housing and enclosing the opening defined by the housing of Guan et al. and that the pair of moveable light signature members are adapted to be moved from a closed position directly adjacent to each other between the light unit and the optically transparent lens cover and along a light projection path of the light unit to protect the interior components and mechanisms of the vehicular light assembly to be contained within the housing while allowing light to be emitted therefrom to be visible away from the vehicle, and to conceal the light unit disposed therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle light assembly of Guan et al. to include an optically transparent lens cover coupled to the housing and enclosing the opening defined by the housing and the pair of moveable light signature members are adapted to be moved from a closed position directly adjacent to each other between the light unit and the optically transparent lens cover and along a light projection path of the light unit.  One would have been motivated to do so in order to protect the interior components and mechanisms of the vehicular light assembly to be contained within the housing while allowing light to be emitted therefrom to be visible away from the vehicle, and to conceal the light unit (see Guan et al. paragraphs 53 and 80).

With regards to Claim 2, Guan et al. discloses the vehicle light assembly as discussed above with regards to Claim 1.
Guan et al. further discloses the pair of moveable light signature members [200] each comprise one or more light-emitting devices [217] (see paragraph 93 and Figure 10).

With regards to Claim 5, Guan et al. discloses the vehicle light assembly as discussed above with regards to Claim 1.
Guan et al. further discloses the pair of movable light signature members [200] comprise a first movable light signature member [211] and a second movable light signature member [212] (see paragraph 71 and Figure 10), wherein the first movable light signature member [211] and the second movable light signature member [212] are adapted to be moved vertically from the closed position along the light projection path of the light unit [100] (see paragraphs 76, 78, and 80 and Figures 6, 7, and 9) to the open position spaced apart from each other and removed from the light projection path of the light unit [100] (see paragraph 77 and Figure 7).
Guan et al. does not explicitly disclose the closed position includes the first and second light signature members being directly adjacent to each other and between the light unit and the optically transparent lens cover.  However, Guan et al. does disclose utilizing the vehicle light assembly as a vehicle head lamp (see Guan et al. paragraph 10), that the vehicle light assembly substantially includes a housing into which the light unit [100] and one or more movable light signature members [200] are substantially disposed (see at least Guan et al. Figures 6 and 7), utilizing the light unit [100] and at least one movable light signature members [200] to emit light to an exterior of the vehicle (see Guan et al. paragraphs 60 and 47), the movement of the one or more movable light signature members [200] is facilitated by at least elements [213a] and [213b] and the guide grooves [215a,215b,215c,215d] (see Guan et al. paragraphs 82-84 and Figures 8 and 9), and when a sum of thicknesses of the pair of movable light signature members [200] are greater than a diameter of the light unit [100], the light unit [100] is concealed by the pair of movable light signature members [200] (see Guan et al. paragraphs 53 and 80 and Figure 10).  Furthermore, optically transparent lens covers coupled to housings of vehicular headlamps are known in the art.  Therefore, one of ordinary skill in the art would be able to arrange the vehicle light assembly such that the closed position includes the first and second light signature members being between the light unit and the optically transparent lens cover to protect the interior components and mechanisms of the vehicular light assembly to be contained within the housing while allowing light to be emitted therefrom to be visible away from the vehicle, and to conceal the light unit disposed therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle light assembly of Guan et al. such that that the closed position includes the first and second light signature members being directly adjacent to each other and between the light unit and the optically transparent lens cover.  One would have been motivated to do so in order to protect the interior components and mechanisms of the vehicular light assembly to be contained within the housing while allowing light to be emitted therefrom to be visible away from the vehicle and to conceal the light unit disposed therein (see Guan et al. paragraphs 53 and 80).

With regards to Claim 6, Guan et al. discloses the vehicle light assembly as discussed above with regards to Claim 5.
Guan et al. further discloses the first movable light signature member [211] and the second movable light signature member [212] each comprise an elongate structure disposed in a substantially horizontal configuration (see Figure 6 and 7).

With regards to Claim 8, Guan et al. discloses the vehicle light assembly as discussed above with regards to Claim 1.
Guan et al. further discloses one or more actuation mechanisms [213a,213b] (see paragraph 71 and Figure 8) each adapted to one or more of rotate, pivot, and translate the pair of movable light signatures members [200] from the closed position to the open position (see paragraphs 82-86 and Figures 8 and 9).

With regards to Claim 9, Guan et al. discloses the vehicle light assembly as discussed above with regards to Claim 8.
Guan et al. further discloses one or more coupling mechanisms (comprising the coupling between the light signature members [200] and the guide grooves [215a,215b] allowing the actuation mechanisms [213a,213b] to move the light signature members [200], see paragraphs 82-86 and Figures 8 and 9) coupled between the pair of movable light signature members [200] and the one or more actuations mechanisms [213a,213b] (see Figures 8 and 9).

With regards to Claim 10, Guan et al. discloses a vehicle light signature assembly, comprising: a pair of moveable light signature members [200] (see paragraphs 74 and 75 and Figures 6 and 7), wherein the pair of moveable light signature members [200] are adapted to be moved from a closed position along a light projection path of the light unit [100] (see paragraphs 76 and 78 and Figure 6) to an open position paced apart from each other and removed from the light projection path of the light unit [100] (see paragraph 77 and Figure 7).
Guan et al. does not explicitly disclose the closed position includes the pair of moveable light signature members directly adjacent to each other between a light unit and an optically transparent lens cover.  However, Guan et al. does disclose utilizing the vehicle light assembly as a vehicle head lamp (see Guan et al. paragraph 10), that the vehicle light assembly substantially includes a housing into which the light unit [100] and the pair of movable light signature members [200] are substantially disposed (see at least Guan et al. Figures 6 and 7), utilizing the light unit [100] and the pair of movable light signature members [200] to emit light to an exterior of the vehicle (see Guan et al. paragraphs 60 and 47), the movement of the pair of movable light signature members [200] is facilitated by at least elements [213a] and [213b] and the guide grooves [215a,215b,215c,215d] (see Guan et al. paragraphs 82-84 and Figures 8 and 9), and when a sum of thicknesses of the pair of movable light signature members [200] are greater than a diameter of the light unit [100], the light unit [100] is concealed by the pair of movable light signature members [200] (see Guan et al. paragraphs 53 and 80 and Figure 10).  Furthermore, optically transparent lens covers coupled to housings of vehicular headlamps are known in the art.  Therefore, one of ordinary skill in the art would be able to utilize an optically transparent lens cover such that the pair of moveable light signature members are adapted to be moved from a closed position directly adjacent to each other between the light unit and the optically transparent lens cover and along a light projection path of the light unit to protect the interior components and mechanisms of the vehicular light assembly to be contained within the housing while allowing light to be emitted therefrom to be visible away from the vehicle and to conceal the light unit disposed therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle light signature assembly of Guan et al. to include the closed position includes the pair of moveable light signature members directly adjacent to each other between a light unit and an optically transparent lens cover.  One would have been motivated to do so in order to protect the interior components and mechanisms of the vehicular light assembly to be contained within the housing while allowing light to be emitted therefrom to be visible away from the vehicle and to conceal the light unit disposed therein (see Guan et al. paragraphs 53 and 80).

With regards to Claim 11, Guan et al. discloses the vehicle light signature assembly as discussed above with regards to Claim 10.
Guan et al. further discloses the pair of moveable light signature members [200] each comprise one or more light-emitting devices [217] (see paragraph 93 and Figure 10).

With regards to Claim 14, Guan et al. discloses the vehicle light signature assembly as discussed above with regards to Claim 10.
Guan et al. further discloses the pair of movable light signature members [200] comprise a first movable light signature member [211] and a second movable light signature member [212] (see paragraph 71 and Figure 10), wherein the first movable light signature member [211] and the second movable light signature member [212] are adapted to be moved vertically from the closed position and along the light projection path of one or more of a low beam unit and a high beam unit of the light unit [100] (see paragraph 77 and Figure 7) open position spaced apart from each other and removed from the light projection path of the one or more of the low beam unit and the high beam unit of the light unit [100] (see paragraphs 45. 76-78, and 80, and Figures 6, 7, and 9).
Guan et al. does not explicitly disclose the closed position includes the first and second light signature members being directly adjacent to each other and between the light unit and the optically transparent lens cover.  However, Guan et al. does disclose utilizing the vehicle light assembly as a vehicle head lamp (see Guan et al. paragraph 10), that the vehicle light assembly substantially includes a housing into which the light unit [100] and one or more movable light signature members [200] are substantially disposed (see at least Guan et al. Figures 6 and 7), utilizing the light unit [100] and at least one movable light signature members [200] to emit light to an exterior of the vehicle (see Guan et al. paragraphs 60 and 47), the movement of the one or more movable light signature members [200] is facilitated by at least elements [213a] and [213b] and the guide grooves [215a,215b,215c,215d] (see Guan et al. paragraphs 82-84 and Figures 8 and 9), and when a sum of thicknesses of the pair of movable light signature members [200] are greater than a diameter of the light unit [100], the light unit [100] is concealed by the pair of movable light signature members [200] (see Guan et al. paragraphs 53 and 80 and Figure 10).  Furthermore, optically transparent lens covers coupled to housings of vehicular headlamps are known in the art.  Therefore, one of ordinary skill in the art would be able to arrange the vehicle light assembly such that the closed position includes the first and second light signature members being between the light unit and the optically transparent lens cover to protect the interior components and mechanisms of the vehicular light assembly to be contained within the housing while allowing light to be emitted therefrom to be visible away from the vehicle, and to conceal the light unit disposed therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle light assembly of Guan et al. such that that the closed position includes the first and second light signature members being directly adjacent to each other and between the light unit and the optically transparent lens cover.  One would have been motivated to do so in order to protect the interior components and mechanisms of the vehicular light assembly to be contained within the housing while allowing light to be emitted therefrom to be visible away from the vehicle and to conceal the light unit disposed therein (see Guan et al. paragraphs 53 and 80).

With regards to Claim 15, Guan et al. discloses the vehicle light signature assembly as discussed above with regards to Claim 14.
Guan et al. further discloses the first movable light signature member [211] and the second movable light signature member [212] each comprise an elongate structure disposed in a substantially horizontal configuration (see Figure 6 and 7).

With regards to Claim 17, Guan et al. discloses the vehicle light signature assembly as discussed above with regards to Claim 10.
Guan et al. further discloses one or more actuation mechanisms [213a,213b] (see paragraph 71 and Figure 8) each adapted to one or more of rotate, pivot, and translate the pair of movable light signatures members [200] from the closed position to the open position (see paragraphs 82-86 and Figures 8 and 9).

With regards to Claim 18, Guan et al. discloses the vehicle light signature assembly as discussed above with regards to Claim 17.
Guan et al. further discloses one or more coupling mechanisms (comprising the coupling between the pair of movable light signature members [200] and the guide grooves [215a,215b] allowing the actuation mechanisms [213a,213b] to move the light signature members [200], see paragraphs 82-86 and Figures 8 and 9) coupled between the pair of movable light signature members [200] and the one or more actuations mechanisms [213a,213b] (see Figures 8 and 9).

Claims 3, 4, 7, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2014/0063834) in view of Wasilewski et al. (US 2017/0174121).
With regards to Claims 3 and 12, Guan et al. discloses the vehicle light assembly as discussed above with regards to Claim 1 and the vehicle light signature assembly of Claim 10, respectively.
Guan et al. does not disclose one or more stationary light signature members disposed within the housing adjacent to the pair of moveable light signature members.
Wasilewski et al. teaches one or more stationary light signature members [38] (see paragraph 27 and Figure 2) disposed within the housing [12] adjacent to the pair of movable light signature members (see paragraphs 27 and 28 and Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle light signature assembly of Guan et al. to include one or more stationary light signature members disposed within the housing adjacent to the pair of moveable light signature members as taught by Wasilewski et al.  One would have been motivated to do so in order to provide a light module capable of emitting light during day and night and at a bright or dimmed output (see Wasilewski et al. paragraph 28).

With regards to Claims 4 and 13, Guan et al. and Wasilewski et al. discloses the vehicle light assembly as discussed above with regards to Claim 3, and the vehicle light signature assembly as discussed above with regards to Claim 12, respectively.
Guan et al. does not disclose the one or more stationary light signature members each comprise one or more light-emitting devices.
Wasilewski et al. teaches the one or more stationary light signature members each comprise one or more light-emitting devices [48] (see paragraph 32 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle light signature assembly of Guan et al. to include the one or more stationary light signature members each comprise one or more light-emitting devices as taught by Wasilewski et al.  One would have been motivated to do so in order to provide a light module capable of emitting light during day and night and at a bright or dimmed output (see Wasilewski et al. paragraph 28).

With regards to Claims 7 and 16, Guan et al. and Wasilewski et al. discloses the vehicle light assembly as discussed above with regards to Claim 3 and the vehicle light signature assembly as discussed above with regards to Claim 12, respectively.
Guan et al. does not disclose the one or more stationary light signature members each comprise an elongate structure disposed in a substantially vertical configuration.
Wasilewski et al. teaches the one or more stationary light signature members [38] each comprise an elongate structure disposed in a substantially vertical configuration (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle light signature assembly of Guan et al. to include the one or more stationary light signature members each comprise an elongate structure disposed in a substantially vertical configuration, as taught by Wasilewski et al.  One would have been motivated to do so in order to provide a light module capable of emitting light during day and night and at a bright or dimmed output (see Wasilewski et al. paragraph 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references King (US 2015/0092436), which discloses at least a vehicle light assembly including a light unit and a movable member movable between an open position removed from a light path of light from the light unit and a closed position between the light unit and lens cover and along the light path, Puente (US 2013/0141928), which discloses at least a vehicle light assembly including a housing with optically transparent lens enclosing the opening defined by the housing, a light unit within the housing, and a movable light signature member movable between an open position removed from a light path of light from the light unit and a closed position between the light unit and lens cover and along the light path, the movable light signature member including an LED, Bakacha (US 2012/0051070), which discloses at least a vehicle light assembly including a housing with optically transparent lens enclosing the opening defined by the housing, a light unit within the housing, and a movable light signature member movable between an open position removed from a light path of light from the light unit and a closed position between the light unit and lens cover, Wasilewski (US 2017/0089538), which discloses at least a vehicle light assembly including a housing with optically transparent lens enclosing the opening defined by the housing, a light unit within the housing, and a pair of movable light signature members movable in a vertical direction between an open position removed from a light path of light from the light unit and a closed position between the light unit and lens cover and along the light path in which each movable light signature member is directly adjacent one another in the closed position, and Hoelzel (DE 102010010908), which discloses at least a vehicle light assembly including a light unit and a pair of movable light signature member movable between an open position removed from a light path of light from the light unit and a closed position between the light unit and lens cover and along the light path, each movable light signature member is directly adjacent one another in the closed position, and the movable light signature members arranged for emitting light therefrom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Primary Examiner, Art Unit 2875